Citation Nr: 1536701	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), denying the claim of entitlement to an evaluation in excess of 20 percent for IBS, as well as entitlement to service connection for celiac disease.

In September 2008, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the RO.  A written transcript of this hearing was prepared and associated with the evidence of record.  

In December 2011, the Board entered a decision denying service connection for celiac disease, to include as secondary to IBS, and remanded the claim for a rating in excess of 20 percent for IBS to the RO, via the Appeals Management Center (AMC) in Washington, DC.  After further action was undertaken, the RO continued to deny the claim (as reflected in an April 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board.  

In December 2012, the Board again remanded the claim of entitlement to an evaluation in excess of 20 percent for IBS to the RO via the AMC.  Upon performing the requested additional action, the RO continued to deny the claim (as reflected in a June 2013 SSOC and returned this matter to the Board.  










FINDINGS OF FACT

1.  The Veteran's IBS is manifested by moderate, intercurrent episodes of bowel disturbance with abdominal pain; it is not best classified as "severe" and does not result in diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

2.  The Veteran does not suffer from a moderately severe ulcer resulting in intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy with mild or transient episodes of vomiting or melena.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an evaluation in excess of 20 percent for IBS have not been met at any time during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.7, 4.79, 4.114, Diagnostic Code 7913 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A May 2007 letter provided the Veteran with all of this information.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in September 2007 and May 2013, and VA has obtained these records.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has also obtained copies of VA treatment notes and private treatment notes.  This evidence has been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its December 2012 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and that he attended that examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected IBS.  For historical purposes, the Veteran was originally granted service connection for IBS in a September 1975 rating decision.  A 10 percent evaluation was assigned under Diagnostic Code 7319, effective as of April 8, 1975.  His evaluation was subsequently increased to 20 percent under Diagnostic Code 7306 in a December 1976 rating decision, effective as of May 28, 1976.  The Veteran did not appeal this decision.

In February 2007, VA received a claim from the Veteran seeking a higher evaluation for his service-connected IBS.  This claim was subsequently denied in an October 2007 rating decision.  A timely notice of disagreement was received from the Veteran in November 2007, but the assigned rating was continued in an April 2008 statement of the case.  The Veteran appealed the assigned evaluation to the Board in June 2008.  

The record contains a statement from a private physician with the initials B.A.B. dated August 2006.  According to this statement, the Veteran recently underwent a colonoscopy for some intermittent diarrhea.  The Veteran also reported a great deal of gas and cramping with diarrhea when he had any kind of intake of fructose or lactose.  Another private treatment note dated September 2006 indicates that the Veteran had acute onset diarrhea after eating spinach the previous Monday.  He denied nausea, but did endorse abdominal discomfort and cramping.  He was diagnosed with diarrhea with a questionable E.coli infection.  

Upon receipt of the Veteran's claim for an increased evaluation, he was afforded a VA examination in September 2007 to determine the current level of severity of his service-connected IBS.  The Veteran reported diarrhea symptoms almost daily, almost constant bloating and abdominal pain.  About 9 years earlier the Veteran was started on a celiac diet.  The Veteran reported that since beginning this diet his symptoms had decreased.  He now reported having diarrhea 3 to 4 times per week with anywhere from 3 to 10 bowel movements per day.  On the days that he did have diarrhea, he reported having trouble with bloating, burping and abdominal pain.  He denied any nausea, vomiting, decreased appetite, weight loss or bloody stools.  

The Veteran was scheduled for an additional VA examination in December 2011.  However, a December 2011 VA note indicates that the Veteran called to cancel the examination because he was leaving Florida and would not return to the area until May 2013.  He was subsequently afforded an examination in May 2013.  The Veteran was noted to have prior diagnoses of IBS, celiac disease and diverticulosis.  The Veteran was examined and the claims file was reviewed.  The examiner included the text of a June 2012 VA treatment note in which it was noted that there was no weight loss.  The Veteran reported intermittent right upper quadrant pain (occurring on 2 occasions only in the last 4 weeks).  The pain would last for approximately 2 hours.  This was associated with nausea but the Veteran was unable to vomit.  The Veteran also reported a change in bowel habits.  He was going 2 times per day, but in the last 4 weeks, he was now going up to 5 times per day with loose, watery, explosive stools.  There was no blood associated with this but there was cramping.  

The current examiner noted that right upper quadrant pain twice in 4 weeks with 2 stools per day would not meet the criteria for IBS.  The Veteran now reported rare flare-ups since.  A June 2012 VA treatment note was also reviewed, revealing that the Veteran was seen for right upper quadrant pain of new onset with explosive diarrhea.  The Veteran reported 2 to 3 diarrheal episodes the previous Tuesday.  It was noted that this would not be considered above normal or indicative of IBS.  The Veteran was vague and contradictory when he reported symptoms and he denied that his symptoms interfered with his job.  A December 2012 assessment noted that right upper quadrant pain had not recurred.  

The examiner concluded that constant medication was not required to treat this condition.  The Veteran was noted to only have occasional episodes of bowel disturbance with abdominal distress.  There was no weight loss attributable to an intestinal condition and no evidence of malnutrition.  Testing also revealed no evidence of anemia.  The examiner concluded that this condition did not impact the Veteran's ability to work.  He left his position after 28 years 8 to 9 years prior to the date of examination and it was noted that the Veteran had not been missing work due to a gastrointestinal condition.  

The Board recognizes that the VA treatment records cited by the May 2013 VA examiner are not separately of record.  Nonetheless, a remand to obtain these records is not necessary since the May 2013 VA examiner inserted the language of the cited records into the medical opinion.  As this information was relayed by a physician, it is relatively likely that the relayed language is accurate.  See generally, Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (citing Flynn v. Brown, 6 Vet. App. 500 (1994).  As such, a remand to obtain additional copies of these records would serve no useful purpose.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for his service-connected IBS at any time during the pendency of this claim.  The Veteran's claim was originally rated under 38 C.F.R. § 4.114, Diagnostic Code 7319.  The Diagnostic Code was subsequently changed to 38 C.F.R. § 4.114, Diagnostic Code 7306.  Therefore, the Board will consider whether a higher rating can be assigned under either of these diagnostic codes.  

The Board will first address Diagnostic Code 7306.  Under this code, a higher evaluation of 40 percent is warranted when there is evidence of a marginal ulcer that is moderately severe, with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  Id.  In the present case, there is no evidence of a moderately severe ulcer (or any chronic ulcer).  There are also no episodes of vomiting or melena.  The Veteran specifically noted in September 2007 and June 2012 that there was no history of blood in his stools and he denied vomiting .  As such, there is no basis for a higher evaluation under Diagnostic Code 7306.  

Likewise, the preponderance of the evidence of record demonstrates that the next higher evaluation of 30 percent is not warranted at any time during the pendency of this claim under Diagnostic Code 7319.  Under this code, the highest available evaluation of 30 percent is warranted for irritable colon syndrome that is severe, with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  See 38 C.F.R. § 4.114.  The record reflects that the Veteran has reported varying incidents of diarrhea, ranging from 3 to 4 times per week in September 2007 to 2 to 5 times per day in June 2012.  His private physician noted "intermittent diarrhea" upon treatment in August 2006 and "acute onset diarrhea" the previous Monday upon treatment in September 2006.  However, despite the change in frequency of diarrhea, the record does not reflect more or less constant abdominal distress.  The Veteran has intermittently reported abdominal distress, In September 2007, the Veteran reported near constant abdominal distress some 9 years earlier.  However, he reported only having abdominal pain on days that he had diarrhea (3 to 4 times per week) as of September 2007.  The Veteran also reported intermittent right upper quadrant pain in June 2012 (occurring on 2 occasions only in the last 4 weeks) and only occasional episodes of bowel disturbance and abdominal distress were noted in May 2013.  As such, the preponderance of the evidence of record demonstrates that the Veteran's intestinal condition has not resulted in "more or less constant abdominal distress" at any time during the pendency of the claim currently on appeal.  

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his service-connected IBS.  In an August 2007 statement, the Veteran related all of his problems to gluten intolerance.  However, he is not service-connected for gluten intolerance.  He also noted that his "exploding loose stools or diarrhea" occurred almost daily or at least 5 out of 7 days.  The Veteran also reported in a July 2008 statement that he considered his diarrhea problems and abdominal pain to be severe.  He also testified at a DRO hearing in September 2008, reporting diarrhea occurring 2 or 3 days per week occurring 4 or 5 times on those days.  While the Board has considered these assertions, they fail to demonstrate that the Veteran meets the schedular criteria for a higher rating at any time during the pendency of this claim.  The Board is not disputing that the Veteran suffers from diarrhea.  However, the highest evaluation of 30 percent under Diagnostic Code 7319 requires evidence of more or less constant abdominal distress.  See 38 C.F.R. § 4.114.  The objective evidence of record confirms that the Veteran's abdominal distress is only intermittent.  Also, episodes of vomiting or melena related to a moderately severe ulcer are required for a higher rating under Diagnostic Code 7306.  See id.  The record does not reflect that the Veteran has suffered from any of this symptomatology at any time during the pendency of this claim.  As such, the Veteran's statements fail to reflect that he is entitled to an evaluation in excess of 20 percent for his service-connected intestinal condition.  

The Veteran's wife also provided VA with a statement noting that the Veteran experienced stomach pain and diarrhea upon his return from service.  The Veteran later changed his diet to a gluten-free one .  While the Board is sympathetic to this fact, the symptomatology he experienced upon return to service is not relevant in determining the proper evaluation warranted as February 2007 when the Veteran's most recent claim for an increased evaluation was received.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 20 percent for service-connected IBS must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected IBS on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of intermittent to frequent diarrhea with occasional abdominal distress.  His 20 percent rating contemplates this degree of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the present case, the evidence of record, including the Veteran's lay assertions, fails to reflect that the Veteran is unemployable as a result of his service-connected IBS.  Thus, the Board will not consider this issue further.


ORDER

The claim of entitlement to an evaluation in excess of 20 percent for IBS is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


